Citation Nr: 0204277	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-18 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased (compensable) evaluation for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Benito Gutierrez-Diaz, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A personal hearing was held in May 2000 at the San Juan, 
Puerto Rico, RO.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's service-connected rheumatic fever is not 
currently an active process, and currently disabling 
manifestations have not been attributed to his rheumatic 
fever.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of rheumatic fever are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.88(b), Diagnostic Code 6309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Residuals of Rheumatic Fever

In July 1955, the veteran was granted service connection for 
history of rheumatic fever.  A 30 percent rating was assigned 
from May 1955 to May 1957, followed by a noncompensable (zero 
percent) rating effective from May 1957.  The noncompensable 
rating has remained in effect to the present.  

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under Diagnostic Code 6309, rheumatic fever as an active 
disease is assigned a 100 percent rating.  Thereafter, 
residuals such as heart damage are rated under the 
appropriate system.  See 38 C.F.R. Part 4, § 4.88b, 
Diagnostic Code 6309.

In the September 1998 VA Compensation and Pension Examination 
report, the examiner noted that the veteran had no 
exacerbations or current symptoms of rheumatic fever.  The 
examiner diagnosed the veteran with status-post rheumatic 
fever with no recurrences.  Medical records submitted by the 
veteran in August 2001 are void of any diagnosed recurrence 
of rheumatic fever.  Based on this evidence, the veteran 
cannot receive a compensable evaluation under Diagnostic Code 
6309.

The veteran's representative has argued that a compensable 
rating should be assigned based on a June 2001 statement by 
Carlos Rivera Cruz, M.D., which notes, first, rheumatic fever 
without carditis or involving the heart and, second, 
prevalence of increase for risk factor of heart attack.  It 
is not clear from this statement whether the two are linked, 
that is, whether the history of rheumatic fever is an 
increased risk factor for heart attack.  Even assuming, 
however, that is what is meant by this note, an increased 
risk factor for heart attack would not provide a basis for a 
compensable rating under Diagnostic Code 6309.  Service-
connection for a heart attack, however, could be claimed on 
the basis that it is due to the service-connected rheumatic 
fever.  That, however, is a separate issue and is not now 
before the Board on appeal.  

In brief, the veteran's claim for increased evaluation must 
be denied.  The evidence does not allow the veteran to 
receive an increased (compensable) rating under Diagnostic 
Code 6309, under which he is currently rated, or any other 
applicable diagnostic code.  The Board finds that the 
evidence shows that the noncompensable (zero percent) rating 
currently in effect for the veteran's residuals of rheumatic 
fever is still appropriate.

II. Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever, specifically in the November 
1998 rating decision, July 1999 statement of the case, and 
April 2001 letter informing him of the VCAA.  The veteran has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Moreover, the veteran has been afforded VA examination in 
connection with his claim.  The Board finds that VA's duty to 
assist the claimant under applicable provisions has been 
satisfied.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

